Citation Nr: 1543281	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-11 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent, from August 28, 2009 to September 28, 2010.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 50 percent, from September 28, 2010 to December 29, 2014.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from January 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of several rating decisions of Department of Veterans Affairs' (VA) Regional Offices (RO).

The Veteran filed a claim for an increased rating for PTSD received August 28, 2009, and has filed a timely Notice of Disagreement (NOD) after each subsequently discussed rating decision.  By a November 2009 rating decision of the Phoenix, Arizona RO and a December 2012 rating decision of the Oakland, California RO, the initial rating of 30 percent was continued.  By a March 2014 rating decision of the Oakland, California RO, evaluation of PTSD was increased to 50 percent effective September 28, 2010.  By a January 2015 rating decision of the Oakland, California RO, evaluation of PTSD was increased to 70 percent effective December 29, 2014.  

By his April 2014 Substantive Appeal, the Veteran indicated he is seeking a 70 percent evaluation for PTSD.  Although there was a partial grant of the benefits sought, the Board notes that the Veteran has not been granted the maximum benefit; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claim for service connection for hypertension was denied by a December 2012 rating decision of the Oakland, California RO.

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

Although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected PTSD; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From August 28, 2009 to September 28, 2010, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  They do not rise to the level of occupational and social impairment, with deficiencies in most areas.

2.  From September 28, 2010 to December 29, 2014, the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  They do not rise to the level of occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no higher, for the Veteran's service connected PTSD from August 28, 2009 to September 28, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 50 percent, for the Veteran's service connected PTSD from September 28, 2010 to December 29, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in October 2009, December 2010 and December 2014.  The Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria for PTSD Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  PTSD and other psychiatric disorders are to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  

Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id. 

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows (See 38 C.F.R. § 4.130):

30 percent:  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

III.  Facts and Analysis for PTSD Increased Rating

The Veteran requests entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent, from August 28, 2009 to September 28, 2010.  Giving the Veteran the benefit of the doubt, the Board finds an increase of 50 percent, but no higher, warranted.  The Veteran is requesting entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 50 percent, from September 28, 2010 to December 29, 2014.  The Board finds the rating of 50 percent should be continued for that time period, such that the Veteran is entitled to a 50 percent rating for his service-connected PTSD for the pendency of the appeal before December 29, 2014.

VA treatment records show the Veteran began treatment for depressive symptoms at the San Francisco VAMC in August 2009.  He reported problems with depressed mood, insomnia, irritability, worry, intrusive thoughts and nightmares.  Life stressors related to unemployment and estrangement from his teenaged daughter were present.  The Veteran denied any suicidal ideation, problems with energy, motivation, appetite or concentration, or feelings of hopelessness or worthlessness.  He reported that he had retired from a 30 year career in broadcasting due to his dislike of changes in the media, then worked in real estate until the market crashed, and now was doing consulting work, although nothing consistent.  He reported that he was married and was very pleased with the marriage.  The examiner assigned a global assessment in functioning score of 55 indicating moderate symptoms or moderate difficulty in social, occupational or school functioning.  Mood was stable and affect was in normal range.  Records show the Veteran has been receiving consistent treatment at the VA since August 2009.

A VA exam was conducted in October 2009 to evaluate the PTSD.  The Veteran reported anger issues about the war, intrusive memories, recurring nightmares and occasional night sweats.  He denied major problems with hyper-vigilance but continued to have problems with irritability.  He reported being active socially and denied neurovegetative symptoms of major depression.  There was no indication of hypomanic mood swings or panic disorder.  The Veteran reported being active with treatment at the North Bay Veteran's Center and having discontinued taking any psychiatric prescription medication other than occasional Ambien.  He reported being sober for the past 23 years.  He reported he had been married since 2007 to his third wife.  He had ongoing problems with custody of his daughter but denied significant legal problems.  He reported he was doing temporary work for the U.S. Census Bureau and he was able to work effectively and generally get along with co-workers and bosses.  The mental status exam showed he was appropriately dressed and groomed and was cooperative with the evaluation.  He was capable of all independent activities of daily living.  There was no impairment in communication or unusual motor movements noted.  His mood and affect appeared to be congruent and appropriate to the current situation.  His abstract reasoning, concentration and long and short term memory were within normal limits. He had no indication of any thought disorder, paranoia or suicidal thoughts.  The examiner diagnosed posttraumatic stress disorder and continued the global assessment in functioning score of 55. 

November 2010 statements submitted by friends reflect the Veteran's withdrawal from social activities, detachment and estrangement from others, difficulty working in groups, memory problems, irritability and difficulties with concentration and focus.  One friend described how after a "series of failed occupational undertakings" the Veteran found satisfying employing working with Veterans, however, the friend stated that hearing other Veteran's stories increased the Veteran's recollection of his service, causing increased distress and intrusive thoughts.

The Veteran appeared for a VA examination in December 2010.  The Veteran reported that he continues to suffer from sleep impairment treated with medication.  He reported an increase in nightmares/night terrors and well as intrusive memories, hypervigilance, feeling anxious in crowds and anger and irritability.  The Veteran reported that he started a new job in May 2010 and largely enjoys the work, but finds it stressful and it is triggering intrusive symptoms.  He denied missing any work due to PTSD symptoms.  The Veteran reported being socially active and that his marriage is doing well, although he continues to have difficulties with his teenaged daughter.  The Veteran denied major depressive symptoms, including panic attacks and hypomanic mood swings.  He was appropriately dressed and groomed, and he was open and cooperative.  Mood and affect was congruent and appropriate.  Abstract reasoning, concentration, and long and short term memory were all within normal limits, and there was no indication of any thought disorder or paranoia.  He denied suicidal thoughts. The examiner assigned a global assessment of functioning of 53.
 
In August 2011, the Veteran's wife submitted a statement detailing her difficulties in their marriage, and the Veteran's depression, lack of energy and motivation, difficulty concentrating and communicating, and sleep trouble.

Treatment records from the San Francisco, California VAMC, dated December 2012 to March 2014 to reflect the Veteran's consistent weekly attendance in a PTSD support group.

In March 2014, psychiatric treatment records from the Santa Rosa, California, CBOC reflect that the Veteran reported PTSD symptoms including nightmares, intrusive thoughts, numbing, edginess, insomnia, hypervigilance, and exaggerated startled response, and he requested a change in medication for sleep.

For the pendency of the appeal before December 29, 2014, a rating of 50 percent most closely approximates the Veteran's PTSD symptomatology.  As contemplated by a 50 percent rating, the Veteran's symptoms reflect occupational and social impairment with reduced reliability and productivity.  The record reflects consistent difficulty in adapting to a work like setting, difficulty in adapting to stressful circumstances, chronic sleep impairment, and anxiety.  While the Veteran reported a happy marriage to his third wife, his wife's August 2011 statement detailed the Veteran's PTSD symptoms which caused great strain on their relationship, including depression, lack of energy and motivation, difficulty concentrating and communicating, and sleep trouble, as well as difficulty holding down a job.  The Board notes that of record is a judgment of divorce between the Veteran and his spouse, dated July 2014.  The Veteran reported consistent familial difficulty with his teenaged daughter as well.  While the Veteran reported successful social interactions, the Veteran's friends submitted statements which detailed the Veteran's social avoidance and estrangement, as well as exhibited PTSD symptoms to include impaired memory and focus, and difficulty in employment situations, especially ones which involve stress.  

Throughout the pendency of the appeal before December 29, 2014, the Board does not find occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant a 70 percent rating.  The record reflects the Veteran never suffered from suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and/or the inability to establish and maintain effective relationships.  While the Veteran has exhibited irritability, the record does not reflect that the Veteran is prone to violence.  While the Veteran has exhibited difficulty establishing and maintaining effective relationships, he is not unable to do so, as the record reflects he has established and maintained friendships, especially with other Veterans.  The Veteran does exhibit difficulty in adapting to stressful circumstances (including work or a work-like setting), however, the Board finds that this one symptom, in light of the majority of symptoms aforementioned as examples of severity under the 70 percent rating not found, is appropriately contemplated by the 50 percent rating.

As such, giving the Veteran the benefit of the doubt, from August 28, 2009 to September 28, 2010, the Board finds an increased rating from 30 percent to 50 percent to be warranted.  From September 28, 2010 to December 29, 2014, the Board finds the rating of 50 percent should be continued, such that the Veteran is entitled to a 50 percent rating for his service-connected PTSD for the pendency of the appeal before December 29, 2014.  The weight of the evidence is against finding a rating in excess of 50 percent to be warranted prior to December 29, 2014, as the criteria for a 70 percent rating have not been met.  This decision is made upon consideration of the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The evidence of record supports that the Veteran has difficulty with familial and social relationships, employment, especially when it is stressful, and sleep, as well as anxiety and irritability.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms which are contemplated by the rating criteria.

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating of 50 percent for PTSD, but no more, is granted from August 28, 2009 to September 28, 2010 subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent from September 28, 2010 to December 29, 2014 is denied.


REMAND

The Board finds that further development is necessary before a decision can be rendered in regard to the Veteran's remaining claim.

By an August 2011 VA examination, the examiner stated that the Veteran's service-connected diabetes mellitus has at least as likely as not permanently aggravated his hypertension, but did not include a rationale for this conclusion.  In an August 2012 VA examination, the examiner stated that the Veteran's hypertension is not aggravated by his diabetes because he does not have evidence of renal dysfunction secondary to diabetes.  The Board finds an additional VA examination as to hypertension necessary, to clarify the medical opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed hypertension disability.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's claimed hypertension is caused or permanently aggravated by his service-connected disabilities, to include diabetes mellitus, or otherwise etiologically related to his service.

The examiner should address the conflicting August 2011 VA examination, in which the examiner stated that the Veteran's service-connected diabetes mellitus has at least as likely as not permanently aggravated his hypertension, and the August 2012 VA examination, in which the examiner stated that the Veteran's hypertension is not aggravated by his diabetes because he does not have evidence of renal dysfunction secondary to diabetes.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

Notifications to the Veteran of his scheduled VA examination should be included in the claims file.

2.  Then, readjudicate the claim for service connection for hypertension.  In particular, review all the evidence that was submitted since the latest SOC.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


